Appeal Dismissed and Memorandum Opinion filed April 26, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00644-CR

                RADAWN SANDERS TAPSCOTT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 19-051


                         MEMORANDUM OPINION

      Appellant has been convicted of tampering with or fabricating physical
evidence in violation of Texas Penal Code § 37.09. On November 3, 2021, the trial
court sentenced appellant to confinement for six years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a notice of appeal on
November 8, 2021.

      On March 8, 2021, after the court reporter informally indicated appellant no
longer wished to proceed with this appeal, this court abated the appeal and ordered
a hearing to clarify whether appellant wished to proceed. On March 30, 2021, the
trial court conducted the hearing, and the record of the hearing was filed in this court
on April 7, 2021. At the hearing, appellant verbally confirmed to the trial court that
she no longer wished to pursue this appeal. Appellant was also represented by
counsel at the hearing.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon the
testimony at the hearing that appellant does not want to continue her appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case.
See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                           2